DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Remark
The amendment filed on 10/25/2022 has been noted. Claim 4 has been amended. Claims 1-15 are pending and considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 9-14 are still rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 1994/019013A1 to SMITHKLINE BEECHAM COORPORATION.
In the response, Applicants asserted that the reference fails to teach or suggest sonicating a preparation comprising influenza proteins in claim 1. 
Applicants ‘ argument has been respectfully considered; however, it is not found persuasive because WO 1994/019013A1 describes a method for making a vaccine composition comprising sonication. For example, in preparing the influenza vaccine, the step comprises sonicating the preparation material comprising an antigen of influenza virus and adjuvant . The method comprises Vaccine compositions according to this invention containing purified D protein of an influenza virus (Example 13) in aluminum hydroxide adjuvant, with or without 3D-MPL, were prepared as follows: 3D-MPL (RIBI Immunochemical, Hamilton, MT) was reconstituted in sterile water for injection to a working concentration of 1 mg/ml. This stock solution was sonicated for 30 minutes, and subsequent dilutions, made in 5% dextrose, were sonicated for an additional 10 minutes prior to addition to mixtures of the D protein in aluminum hydroxide.
Regarding the new limitation added in claim 4, WO 1994/019013A1 also describes a method for making a vaccine composition comprising a detergent of Tween 80 at the concentration of 0.01%, which meets the newly added the limitation of claim 4. 
Regarding the newly added limitation in claim 5, the cited reference also teaches this added limitation. In Examples 20 and 22, the reference describes in detail that  the liposome preparations in the vaccine composition are prepared by dispersing in an aqueous medium in a manner adequate to form liposomes, a composition comprising a liposome-forming material containing a long chain aliphatic or aromatic-based acid or amine; a hydrating agent of charge opposite to that of the acid or amine, which agent is present in a molar ratio of between 1:20 and 1:0.05 relative to the acid or amine; and water in an amount up to 300 moles relative to the solids.
Therefore, the cited reference still anticipates claims 1-5 and 9-14. 
Claim Rejections - 35 USC § 112
The rejection of claim 5 and 4 are all removed necessitated by Applicants’ amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648